DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2022 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3 – 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As to claims 1 and 14, 
Step 2A, Prong One
The claim recites in part:
discovering causal association scores including a time element for pairs of events in an event dataset; 
Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.
Accordingly, at Step 2A, Prong One, the additional elements individually or in combination do no integrate the judicial exception into a practical application


Step 2A, Prong Two 
The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of discovering, presenting, displaying, and generating which are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).
The claim further recites:
generating a sequence of events based on the causal association scores,
generating at least a graph based on the casual association scores, the graph displaying the sequence of events on a timeline.
These limitations amount to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).
Accordingly, at Step 2A, Prong Two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.


Step 2B
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements discovering, presenting, displaying, and generating which are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).
The limitations “generating a sequence of events based on the causal association scores” and “generating at least a graph based on the casual association scores, the graph displaying the sequence of events on a timeline” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”).
Accordingly, at Step 2B, the additional elements individually or in combination do not amount to significantly more than the judicial exception.

As to claim 3, the additional elements of inputting an inter-event time estimate for the pairs of events from a related model, and wherein the graph displays the sequence of events on the timelines with respect to the time element for pairs of events in an event dataset, based on the casual association scores which is recited at a high level of generality and amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory").

As to claim 4, the limitations “generating a sequence of events based on the causal association scores” and “generating at least a graph based on the casual association scores, the graph displaying the sequence of events on a timeline” amount to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).

As to claim 5, the limitations “the graph displays the generated sequence of events as an event narrative which is displayed as a time-stamped walk in a digraph having event types represented by nodes, a cause-effect relationship from predecessor to successor represented by a directed edge, a causal association score represented by a weight of the directed edge, and an inter-event duration represented by a time-stamp on the nodes, wherein the discovering of the causal association scores comprises discovering the causal association scores based on temporal co-occurrence for predetermined window of time.” amount to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).

As to claim 6, the limitations “the event dataset comprises a plurality of events having a plurality of event types, and wherein the discovering of the causal association scores is based on conditional intensity comprising modeling the event dataset as a marked point process using a conditional intensity function” falls within the “Mental Process” grouping of abstract ideas.

As to claim 7, the additional elements of inputting parameters comprising at least one of a start date, an end date, a support threshold, a cause-effect window, and a location which is recited at a high level of generality and amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory")

As to claim 8, the limitations “the discovering of the causal association scores comprises discovering the causal association scores based on temporal co-occurrence, and further comprising generating the graph based on the causal association scores, the graph displaying the sequence of events on the timeline with respect to the time element for pairs of events in an event dataset” amount to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).

As to claims 9-11, the limitations “the discovering of the causal association scores based on temporal co-occurrence comprises:
computing a necessity score by analyzing a presence or absence of a predecessor event type in a backward-looking time window relative to a successor event type;
computing a sufficiency score by analyzing a presence or absence of a successor event type in a forward-looking time window relative to a predecessor event type; and
discovering the causal association scores based on the necessity and sufficiency scores, wherein the discovering of the causal association scores based on conditional intensity comprises modeling the event dataset as a marked point process using a conditional intensity function that represents a rate at which an event of type e occurs at time t given history h.” amount to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).

As to claim 12, the limitations “the event dataset comprises multi-variate time-stamped event data, that is labeled using a dyadic relational format involving an Actor] <Action> Actor2 triple, where the Actors and Actions are organized in a hierarchy” falls within the “Mental Process” grouping of abstract ideas.


As to claim 13, the limitations “wherein the discovering of the causal association scores is performed at an appropriate level of resolution across actor/action hierarchies for one of historical data sufficiency and generalization from finer to coarser event type description, by lifting data analysis to a higher level in the hierarchy” amount to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).

As to claim 15, the limitations “a score discoverer for discovering causal association scores for pairs of events in an event dataset; and a sequence generator for generating a sequence of events based on the causal association scores” falls within the “Mental Process” grouping of abstract ideas.

As to claim 16, the limitations “a graph generator which generates the graph based on the causal association scores, the graph displaying the sequence of events on a timeline” amount to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).

As to claim 17, the additional elements of an input device for inputting an inter-event time estimate for the pair of events from a related model which is recited at a high level of generality and amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory")

As to claim 18, the limitations “the graph enables interactive analysis by a user or device such that the user or device can study or analyze the graph and conduct local discovery around an event” amount to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).

As to claim 19, the limitations “wherein the graph displays the generated sequence of events as an event narrative which is displayed as a time-stamped walk in a digraph having event types represented by nodes, a cause-effect relationship from predecessor to successor represented by a directed edge, a causal association score represented by a weight of the directed edge, and an inter-event duration represented by a time-stamp on the nodes” amount to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).

As to claim 20, the limitations “a processor; and a memory, the memory storing instructions to cause the processor to function as the score discoverer and the sequence generator, wherein the processor is configured to generate the graph based on the causal association scores, the graph displaying the sequence of events on the timeline with respect to a time element for pairs of events in an event dataset” amount to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).

As to claim 21, the limitations “inputting an inter-event time estimate for the pairs of events from a related model,wherein the graph enables interactive analysis by a user or a device such that the user or the device can analyze the graph and conduct local discovery around an event, and wherein the graph displays the generated sequence of events as an event narrative which is displayed as a time-stamped walk in a digraph having event types represented by nodes, a cause-effect relationship from predecessor to successor represented by a directed edge, a causal association score represented by a weight of the directed edge, and an inter-event duration represented by a time-stamp on the nodes, wherein the graph displays the generated sequence of events as an event narrative which is displayed as a time-stamped walk in a digraph having event types represented by nodes, a cause-effect relationship from predecessor to successor represented by a directed edge, a causal association score represented by a weight of the directed edge, and an inter-event duration represented by a time-stamp on the nodes, and wherein the graph displays the generated sequence of events as an event narrative which is displayed as a time-stamped walk in a digraph having event types represented by nodes, a cause-effect relationship from predecessor to successor represented by a directed edge, a causal association score represented by a weight of the directed edge, and an inter-event duration represented by a time-stamp on the nodes” amount to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NINAN et al (US 2017/0270105).
As to claim 1, NINAN et al teaches a method of discovering and presenting associations between events (paragraph [0005]...methods, apparatuses, and computer program product are described herein that are configured to transform an input model into a format that can be expressed causally in one or more phrases with a narrative representation of the input model), comprising: 
discovering (paragraph [0032]...behavioral descriptions highlight significant observable features in the data) causal association scores (paragraph [0055]...feature-value pairs) including a time element (paragraph [0072]...the data set may relate to sales for a particular bookseller within a specific year. In this example, the data set may relate to inventory data comprising of an item description, number of sales in the current time period, number of sales the last time period, the difference between number of a sales in a comparison period and number of sales in the current time period, the geographic location associated with the item sale such as, for example, state, country, and region, item type, and item age based on for example, the release date of the item) for pairs of events in an event dataset (paragraph [0035]...the ability to define and link key events or factors, as given a given set of data, is particularly useful in determining causal explanations); and 
generating a sequence of events (paragraph [0055]...the feature-value pair product type-book is influenced by an ordering principle derived from the domain model 114 having a syntax which may provide rules for domain-specific ordering of data ; paragraph [0087]...grouped and aggregated and ordered for coherency in order to linguistically describe causal explanations of data) based on the causal association scores; and generating graph (paragraph [0063]...displayed in the graphical output) based on the causal association scores (paragraph [0055]...feature-value pairs), the graph displaying the sequence of events on a timeline (paragraph [0063]...output situational analysis text or a narrative that is configured to describe or otherwise summarize the one or more key patterns, the one or more significant patterns, the one or more contextual channels, and/or the one or more events to be displayed in the graphical output).

As to claim 3, NINAN et al teaches the method, further comprising:
inputting an inter-event time estimate for the pairs of events (paragraph [0035]...the ability to define and link key events or factors, as given a given set of data, is particularly useful in determining causal explanations) from a related model (paragraph [0043]...input models include data such as, but not limited to, time series data that captures variations across time (e.g. profits, book sales, marketing campaigns), spatial data that indicates variation across location (e.g. book sales in different regions), or spatial-temporal data that combines both time series data and spatial data (e.g. book sales across time in different regions)) and wherein the graph displays the sequence of events on the timelines with respect to the time element for pairs of events in an event dataset, based on the casual association scores (paragraph [0063]...output situational analysis text or a narrative that is configured to describe or otherwise summarize the one or more key patterns, the one or more significant patterns, the one or more contextual channels, and/or the one or more events to be displayed in the graphical output ; paragraph [0083] FIG. 6 displays an example path of maximal significance 610 represented by UK-London-Books->=2. The example path of maximal significance 610 comprises the feature-value pairs with values with the highest contribution to the increase of inventory sales).

As to claim 6, NINAN et al teaches the method, wherein the event dataset (paragraph [0035]...the ability to define and link key events or factors, as given a given set of data, is particularly useful in determining causal explanations) comprises a plurality of events having a plurality of event types (paragraph [0035]...causal explanations may be defined as the relation between causes and effects. In other words, key events or factors that determine or drive activity. Causal explanations can further be interpreted to establish why and what may have caused a response or effect and/or understand how key events, and/or particular actions may impact events and/or objectives, both immediately and in the near future).

As to claim 7, NINAN et al teaches the method, inputting parameters (paragraph [0074]...receive threshold parameters) comprising at least one of a start date (paragraph [0072]...release date of the item), an end date (paragraph [0074]...particular period of time), a support threshold (paragraph [0074]...threshold parameters), a cause-effect window (paragraph [0074]...particular period of time), and a location (paragraph [0072]...the geographic location associated with the item sale).



Claim 16 has similar limitations as claim 2. Therefore, the claim is rejected for the same reasons as above

Claim 17 has similar limitations as claim 3. Therefore, the claim is rejected for the same reasons as above


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 8, 14, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over NINAN et al (US 2017/0270105) in view of Agarwal (US 2017/0277691).
As to claim 4, NINAN et al teaches the method, wherein the graph (paragraph [0063]...displayed in the graphical output) enables interactive analysis by a user or device (paragraph [0067]...user interface 310).
NINAN et al fails to explicitly show/teach that the graph enables interactive analysis by a user such that the user can analyze the graph and conduct local discovery around an event and wherein the graph enables interactive analysis by a user or a device such that the user or the device can analyze the graph and conduct local discovery around an event, and wherein the graph displays the generated sequence of events as an event narrative which is displayed as a time-stamped walk in a digraph having event types represented by nodes, a cause-effect relationship from predecessor to successor represented by a directed edge, a causal association score represented by a weight of the directed edge, and an inter-event duration represented by a time-stamp on the nodes.
However, Agarwal teaches a graph enables interactive analysis by a user (paragraph [0031]...user-interface module) such that the user can analyze the graph and conduct local discovery around an event (paragraph [0054]..social-networking system 160 may analyze the number and/or type of edges 206 connecting particular user nodes 202 and concept nodes 204 when calculating a coefficient) and wherein the graph enables interactive analysis by a user or a device such that the user or the device (paragraph [0129]...when a particular factor has been identified for improvement, the aspects of social influence measured by that factor may be adjusted by the user or by the social networking system) can analyze the graph and conduct local discovery around an event, and wherein the graph displays the generated sequence of events as an event narrative which is displayed as a time-stamped walk in a digraph having event types represented by nodes, a cause-effect relationship from predecessor to successor represented by a directed edge (paragraph [0025]...in particular embodiments, a social graph may include multiple nodes--which may include multiple user nodes (each corresponding to a particular user) or multiple concept nodes (each corresponding to a particular concept)--and multiple edges connecting the nodes), a causal association score represented by a weight (paragraph [0053]...particular actions or types of actions may be assigned a higher weight and/or rating than other actions, which may affect the overall calculated coefficient) of the directed edge, and an inter-event duration represented by a time-stamp on the nodes (paragraph [0032]...FIG. 2 illustrates example social graph 200. In particular embodiments, social-networking system 160 may store one or more social graphs 200 in one or more data stores. In particular embodiments, social graph 200 may include multiple nodes--which may include multiple user nodes 202 or multiple concept nodes 204--and multiple edges 206 connecting the nodes. Example social graph 200 illustrated in FIG. 2 is shown, for didactic purposes, in a two-dimensional visual map representation. In particular embodiments, a social-networking system 160, client system 130, or third-party system 170 may access social graph 200 and related social-graph information for suitable applications. The nodes and edges of social graph 200 may be stored as data objects, for example, in a data store (such as a social-graph database). Such a data store may include one or more searchable or queryable indexes of nodes or edges of social graph 200).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for NINAN et al’s graph graph enables interactive analysis by a user such that the user can analyze the graph and conduct local discovery around an event and wherein the graph enables interactive analysis by a user or a device such that the user or the device can analyze the graph and conduct local discovery around an event, and wherein the graph displays the generated sequence of events as an event narrative which is displayed as a time-stamped walk in a digraph having event types represented by nodes, a cause-effect relationship from predecessor to successor represented by a directed edge, a causal association score represented by a weight of the directed edge, and an inter-event duration represented by a time-stamp on the nodes, as in Agarwal, for the purpose of quantifying characteristics of users.

As to claim 8, modified NINAN et al teaches the method, wherein the discovering (paragraph [0032]...behavioral descriptions highlight significant observable features in the data) causal association scores (paragraph [0055]...feature-value pairs) comprises 
discovering the causal association scores based on temporal co-occurrence (paragraph [0046]...temporal relationships between the pattern in the data) further comprising generating the graph based on the causal association scores (Agarwal paragraph [0061]...social influence score), the graph displaying the sequence of events on the timeline with respect to the time element for pairs of events in an event dataset (Agarwal paragraph [0092]...fig. 4 illustrates example social influence factor values. In particular embodiments, social influence factors are components of the social influence score. Four social influence factors are shown in FIG. 4, with one social influence factor being shown in each of four graphs 402-408. A fan popularity graph 402 shows the values of the weighted components of the fan popularity social influence factor. The fan popularity social influence factor is calculated in this example as follows. Fan popularity data for a specified user over a period of time is received from four social-networking systems 180, which are referred to as FB, IG, SC, and TW. The fan popularity data includes follower counts for seven successive days (1 Jan. 2016 through 7 Jan. 2016). Each follower count is a count of the number of followers of the user for a time period of one day. Example follower counts are shown in TABLE 1 below. A follower count may be, for example, the number of followers of the user at a particular time on the day, e.g., at 9:00 am, or at the beginning or end of the day, or, alternatively, an average number of followers for one day. The follower count may alternatively be an average of the number of followers at different times during the day, e.g., an average of the follower counts measured at intervals during the day, such as every hour. Although the time period for each data item is one day in this example, other time periods may be used instead, e.g., one hour, 12 hours, two days, one week, and so on. These variations may apply to any social influence factor. Seven time periods are used in the example, but any number of time periods may be used in other examples. Further, although four particular social networking systems are used in this example, any number of systems and other systems may be used as the sources of data for the social influence factors and scores)

As to claim 14, NINAN et al teaches a computer program product for discovering a relationship between events, the computer program product (paragraph [0005]... computer program product) comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform the program instructions (paragraph [0017]...computer program product comprising a non-transitory memory medium having program code instructions stored thereon)comprising: 
discovering (paragraph [0032]...behavioral descriptions highlight significant observable features in the data) causal association scores (paragraph [0055]...feature-value pairs) including a time element (paragraph [0072]...the data set may relate to sales for a particular bookseller within a specific year. In this example, the data set may relate to inventory data comprising of an item description, number of sales in the current time period, number of sales the last time period, the difference between number of a sales in a comparison period and number of sales in the current time period, the geographic location associated with the item sale such as, for example, state, country, and region, item type, and item age based on for example, the release date of the item) for pairs of events in an event dataset (paragraph [0035]...the ability to define and link key events or factors, as given a given set of data, is particularly useful in determining causal explanations); and generating a sequence of events (paragraph [0055]...the feature-value pair product type-book is influenced by an ordering principle derived from the domain model 114 having a syntax which may provide rules for domain-specific ordering of data ; paragraph [0087]...grouped and aggregated and ordered for coherency in order to linguistically describe causal explanations of data) based on the causal association scores (paragraph [0116]...the social influence score (labeled SI Score) has a similar pattern to the highly-weighted fan popularity score FP, particularly during time periods when the other three factors remain relatively constant over time. The SI Score line resembles the highly-weighted FP line, but increases between days 3 and 6, whereas the FP line decreases on those days. The increasing values of the other three lines (CQ, CI, and CP) on days 3-6 cause the SI Score to increase more than the FP score during that time. The graph 702 is based on the factor and social influence score values shown in TABLE 12).
NINAN et al fails to explicitly show/teach generating a sequence of events based on the causal association scores to identify patterns and provide predictions for the events.
However, Agarwal teaches a sequence of events based on the causal association scores (paragraph [0061]...social influence score) to identify patterns and provide predictions (paragraph [0051]...a relationship between particular objects associated with the online social network. The coefficient may also represent a probability or function that measures a predicted probability that a user will perform a particular action based on the user's interest in the action) for the events.
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for NINAN et al’s to generate a sequence of events based on the causal association scores to identify patterns and provide predictions for the events, as in Agarwal, for the purpose of quantifying characteristics of users.

Claim 18 has similar limitations as claim 4. Therefore, the claim is rejected for the same reasons as above

Claim 20 has similar limitations as claim 8. Therefore, the claim is rejected for the same reasons as above. 

Claims 5, 9 – 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over NINAN et al (US 2017/0270105) in view of Muntes-Mulero et al (US 2019/0286504).
As to claim 5, NINAN et al teaches generating a graph (paragraph [0063]...displayed in the graphical output) based on the causal association scores (paragraph [0055]...feature-value pairs), the graph displaying the sequence of events on a timeline (paragraph [0063]...output situational analysis text or a narrative that is configured to describe or otherwise summarize the one or more key patterns, the one or more significant patterns, the one or more contextual channels, and/or the one or more events to be displayed in the graphical output), wherein the discovering of the causal association scores comprises discovering the causal association scores based on temporal co-occurrence for predetermined window of time (paragraph [0043]...  the input models include data such as, but not limited to, time series data that captures variations across time (e.g. profits, book sales, marketing campaigns), spatial data that indicates variation across location (e.g. book sales in different regions), or spatial-temporal data that combines both time series data and spatial data (e.g. book sales across time in different regions) ; paragrapgh [0046]...embodiments, the data interpretation engine 106 may be configured to determine the importance of the one or more detected patterns in the data, such as by using the domain model 114. The importance determination engine 116 may assign an importance level based on the pattern itself (e.g. magnitude, duration, rate of change or the like), defined threshold parameters (e.g. defined thresholds or tolerances),temporal  relationships between the pattern in the data and patterns in other related data and/or the like. For example, books sales in London over 200k may be assigned a high level of importance. In some examples, the patterns and/or the constraints may be defined by the domain model 114, the user or the like)
NINAN et al fails to explicitly show/teach the graph displays the generated sequence of events as an event narrative which is displayed as a time-stamped walk in a digraph having event types represented by nodes, a cause-effect relationship from predecessor to successor represented by a directed edge, a causal association score represented by a weight of the directed edge, and an inter-event duration represented by a time-stamp on the nodes. 
However, Muntes-Mulero et al teaches a graph displays (paragraph [0014]... system graphs) the generated sequence of events as an event narrative (paragraph [0017]...an event is an occurrence in a system or in a component of the system at a point in time. An event often relates to resource consumption and/or state of a system or system component) which is displayed as a time-stamped (paragraph [0091]...operations above iterate through sets of items, such as patterns or elements in a graph or pattern. In some implementations, these items may be iterated over according to an ordering of items, an indication of item importance, an item timestamp, etc) walk in a digraph having event types represented by nodes (paragraph [0063]...a node mapping order could consider the connections of nodes so that every pair of nodes that have an edge in common are computed in sequence), a cause-effect relationship from predecessor to successor represented by a directed edge (paragraph [0016]...an edge may be labeled to represent different types of relationships, such as a hierarchical relationship or a cause-and-effect type relationship), a causal association score represented by a weight of the directed edge (paragraph [0028]...the patterns in the pattern library 109 may be weighted to emphasize or diminish the effect of particular attributes or components when calculating similarity scores), and an inter-event duration represented by a time-stamp on the nodes (paragraph [0034]...generator 105 may be configured to keep the system graph 111 current for a given time period, such as the previous five minutes. In this way, the successively generated system graphs act as a snapshot for the system of the components 101). 
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for NINAN et al’s graph to display the generated sequence of events as an event narrative which is displayed as a time-stamped walk in a digraph having event types represented by nodes, a cause-effect relationship from predecessor to successor represented by a directed edge, a causal association score represented by a weight of the directed edge, and an inter-event duration represented by a time-stamp on the nodes, as in Muntes-Mulero et al, for the purpose of determining whether a graph representing an anomalous region of a system, referred to as a pattern, is similar to a previously stored pattern in a pattern library.

As to claim 9,  NINAN et al teaches discovering (paragraph [0032]...behavioral descriptions highlight significant observable features in the data) causal association scores (paragraph [0055]...feature-value pairs).
NINAN et al fails to explicitly show/teach that the discovering of the causal association scores based on temporal co-occurrence comprises: computing a necessity score by analyzing a presence or absence of a predecessor event type in a backward-looking time window relative to a successor event type; computing a sufficiency score by analyzing a presence or absence of a successor event type in a forward-looking time window relative to a predecessor event type; and discovering the causal association scores based on the necessity and sufficiency scores.
However, Dahlmeier et al teaches discovering of the causal association scores (paragraph [0011]...a HMM may describe a joint distribution over words and inter-word events, where the observations are the words, and the word/event pairs are encoded as hidden states) based on temporal co-occurrence comprises: computing a necessity score by analyzing a presence or absence of a predecessor event type in a backward-looking time window relative to a successor event type (paragraph [0011]... probability of an event at each word is computed with dynamic programming using the forward-backward algorithm); computing a sufficiency score by analyzing a presence or absence of a successor event type in a forward-looking time window relative to a predecessor event type (paragraph [0011]... probability of an event at each word is computed with dynamic programming using the forward-backward algorithm); and discovering the causal association scores based on the necessity and sufficiency scores (paragraph [0011]... in this task word boundaries and punctuation symbols are encoded as inter-word events. The training phase involves training an n-gram language model over all observed words and events with smoothing techniques. The learned n-gram probability scores are then used as the HMM state-transition scores. During testing, the posterior probability of an event at each word is computed with dynamic programming using the forward-backward algorithm. The sequence of most probable states thus forms the output which gives the punctuated sentence. Such a HMM-based approach has several drawbacks).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for NINAN et al to discover the causal association scores based on temporal co-occurrence comprises: computing a necessity score by analyzing a presence or absence of a predecessor event type in a backward-looking time window relative to a successor event type; computing a sufficiency score by analyzing a presence or absence of a successor event type in a forward-looking time window relative to a predecessor event type; and discovering the causal association scores based on the necessity and sufficiency scores, as in Dahlmeier et al, for the purpose of determining a sequence of most probable states thus forms an output phrase.

As to claim 10, Muntes-Mulero et al teaches discovering of the causal association scores (paragraph [0055]...feature-value pairs) comprises discovering the causal association scores based on conditional intensity (paragraph [0028]...the patterns in the pattern library 109 may be weighted to emphasize or diminish the effect of particular attributes or components when calculating similarity scores).
Therefore, it would have been obvious for discovering of the causal association scores comprises discovering the causal association scores based on conditional intensity, for the same reasons as above. 

As to claim 11, Dahlmeier et al discloses the claimed invention except for “discovering of the causal association scores based on conditional intensity comprises modeling the event dataset as a marked point process using a conditional intensity function λ e (t | h) > 0 that represents a rate at which an event of type e occurs at time t given a history h.” 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have discovering of the causal association scores based on conditional intensity comprises modeling the event dataset as a marked point process using a conditional intensity function λ e (t | h) > 0 that represents a rate at which an event of type e occurs at time t given a history h, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

As to claim 12, NINAN et al teaches the method, teaches the event dataset (paragraph [0035]...the ability to define and link key events or factors, as given a given set of data, is particularly useful in determining causal explanations) comprises multi-variate time-stamped event data (paragraph [0043]...the input models include data such as, but not limited to, time series data that captures variations across time (e.g. profits, book sales, marketing campaigns), spatial data that indicates variation across location (e.g. book sales in different regions), or spatial-temporal data that combines both time series data and spatial data (e.g. book sales across time in different regions). The raw input data contained or otherwise made accessible by the input model 110 may be provided in the form of numeric values for specific parameters across time and space, but the raw input data may also contain alphanumeric symbols, such as the Resource Description Framework (RDF) notation used in the semantic web, or as the content of database fields. The input model 110 may be created manually or automatically by machine learning and data mining algorithms. Furthermore, the input model comprises a plurality of rules, wherein the plurality of rules are a combination of features and values that characterize the nodes from the plurality of nodes and the subset of edges from the plurality of the edges of the input model), that is labeled using a dyadic relational format involving an Actor < Action < Actor <triple, where the Actors and Actions are organized in a hierarchy (paragraph [0052]...data interpretation engine 106 is further configured to identify the subset of nodes from the plurality of nodes and the subset of edges from the plurality of edges associated with the path of maximal significance based on a hierarchical relationship among a plurality of rules, wherein each of the plurality of rules comprises threshold parameters and an action to be executed if the threshold parameters are met).
It would have been an obvious matter of design choice for multi-variate time-stamped event data that is labeled using a dyadic relational format involving an Actor < Action < Actor <triple, where the Actors and Actions are organized in a hierarchy, since applicant has not disclosed that the  multi-variate time-stamped event data that is labeled using a dyadic relational format involving an Actor < Action < Actor <triple solves any stated problems or is for any particular purpose and it appears that the invention would perform equally well with any type of dyadic relation data. 

As to claim 13, NINAN et al teaches the method, wherein the discovering of the causal association scores (paragraph [0028]...similarity score)  is performed at an appropriate level of resolution across actor/action hierarchies for one of historical data sufficiency and generalization from finer to coarser event type description, by lifting data analysis to a higher level in the hierarchy (paragraph [0012]...assign an importance level to the plurality of paths corresponding to the data set of the input model, and identify the path of maximal significance based upon the received threshold parameters, wherein the path of maximal significance is a path from the plurality of paths that exceeds the received threshold parameters) (Examiner’s Note: In a hierarchy...the coarse event type would be the root/start and the finer event type would be a leaf/end).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over NINAN et al (US 2017/0270105) in view of Dalton (US 2011/0191284).
As to claim 6, NINAN et al teaches the method, wherein the event dataset (paragraph [0035]...the ability to define and link key events or factors, as given a given set of data, is particularly useful in determining causal explanations) comprises a plurality of events having a plurality of event types (paragraph [0035]...causal explanations may be defined as the relation between causes and effects. In other words, key events or factors that determine or drive activity. Causal explanations can further be interpreted to establish why and what may have caused a response or effect and/or understand how key events, and/or particular actions may impact events and/or objectives, both immediately and in the near future).
NINAN et al fails to explicitly show/teach wherein the discovering of the causal association scores is based on conditional intensity comprising modeling the event dataset as a marked point process using a conditional intensity function.
However, Dalton teaches the discovering of the causal association scores is based on conditional intensity comprising modeling the event dataset as a marked point process using a conditional intensity function (paragraph [0127]...the expected value of events over some window in space and time can be applied to a spatiotemporal forecasting problem. In order to forecast a number of events in a specified time window and geographic boundary, it requires estimation of the instantaneous probability density at any point in time and space for the specified region. The probability density calculates the intensity of likelihood that a future event will occur over a particular place and time window. This window is then aggregated by an integral function which calculates the conditional probability that a future event will occur in area a at time t. These non-parametric intensity functions require a consistent bandwidth estimator, a set of temporal features across which these functions are estimated, and a set of sample observations that can be measured against those temporal features)
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for NINAN et al to discover of the causal association scores is based on conditional intensity comprising modeling the event dataset as a marked point process using a conditional intensity function, as in Dalton et al, for the purpose of particularly provides a computer-implemented, temporal-influenced geospatial modeling system and method associated with events and event-types that assists in forecasting occurrences of identifiable events and/or results.



Response to Arguments
Applicant's arguments filed 8/17/2022 have been fully considered but they are not persuasive. 
In response to the 101 Rejection arguments:
A method of discovering and presenting associations between events stored in a non-transitory computer-readable storage medium and executed by a processor (the Human Mind is a processor), comprising:
discovering causal association scores including a time element for pairs of events in an event dataset (What is a casual association score? and How are the casual association scores discovered? A human can “discover” a causal association score from an Excel Spreadsheet. A time element for pairs of events can be any time period. For example, a race car judge can have an Excel spreadsheet with causal association scores (1st place, 2nd place, 3rd place, etc) including a time element (the total time) for pairs of events (the top 2 timed races of each car) in an event dataset (each car raced 5 time). The judge can do simple math, mentally or with pen and paper,  to determine which car came in 1st place, 2nd place, 3rd place);
generating a sequence of events based on the causal association scores (A human can easily generate a sequence of events by arranging said events based on lowest to highest causal association scores; Said judge can, mentally or with pen and paper,  determine which car came in 1st place, 2nd place, 3rd place. The car with the lowest casual association score will be the car in 1st place.), and
generating at least a graph based on the causal association scores for a display device, the graph displaying the sequence of events on a timeline (A human can easily draw a simple time graph ; Said judge can draw a graph visually displaying which car came in 1st place, 2nd place, 3rd place),
wherein the graph displays the sequence of events on the timeline with respect to the time element for pairs of events in an event dataset (A human can easily draw a time graph by hand ; Said Judge can draw a graph that shows each race car vs time.)

As to the 102 and 103 rejections:
As previously stated, the applicant’s claims are very broad and the examiner believes the reference can easily be overcome by the following:
Explain how the causal association scores are discovered.
What exactly is a casual association score and what is said score associated to?
What are the pairs of events? What makes them a pair?
How are the sequence of events generated? 
The Ninan reference clearly continues to show all the limitations as claimed. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075.  The examiner can normally be reached on Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRANDON S COLE/Primary Examiner, Art Unit 2128